Citation Nr: 9921292	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-40 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to January 18, 1995, 
for the assignment of the 50 percent disability rating for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 1969.  
These matters come to the Board of Veterans' Appeals (Board) from 
a February 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision the 
RO denied entitlement to service connection for hearing loss and 
tinnitus, and denied entitlement to a disability rating in excess 
of 10 percent for PTSD.  In a June 1995 rating decision the RO 
increased the disability rating for PTSD from 10 to 30 percent 
effective January 18, 1995.  The veteran has perfected an appeal 
of the denial of service connection for hearing loss and 
tinnitus, the denial of a disability rating in excess of 
30 percent for PTSD, and the effective date for the assignment of 
the 30 percent rating for PTSD.

In a June 1998 rating decision the RO increased the disability 
rating for PTSD from 30 to 50 percent effective January 18, 1995.  
The veteran has not, however, withdrawn his appeal of the rating 
assigned for PTSD, and the Board finds that the issue of 
entitlement to an increased rating for PTSD remains in 
contention.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
an appeal of an assigned rating, the veteran is presumed to be 
seeking the maximum benefit available, and the claim remains in 
controversy where less than the maximum available benefit is 
awarded).

In a September 1991 rating decision the RO denied entitlement to 
service connection for the residuals of Agent Orange exposure.  
The veteran timely submitted a notice of disagreement with that 
decision in September 1992.  Although he was provided a statement 
of the case in February 1993 that included other issues addressed 
in the September 1992 notice of disagreement, he was not provided 
a statement of the case pertaining to entitlement to service 
connection for the residuals of Agent Orange exposure.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  He 
again claimed entitlement to service connection for chloracne as 
a residual of Agent Orange exposure in April 1993 and January 
1995, and in January 1995 he was informed of the evidence needed 
to support his claim.  In July 1995 he again submitted a notice 
of disagreement with the denial of service connection for 
chloracne as a residual of Agent Orange exposure.

Because the veteran submitted a notice of disagreement with the 
September 1991 rating decision, that decision has not become 
final in terms of his entitlement to service connection for the 
residuals of Agent Orange exposure.  See Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995).  The filing of the notice of 
disagreement initiates the appellate process in terms of the 
Board's jurisdiction of the issue.  See Swanson v. West, No. 95-
1082, slip op. at 13 (U.S. Vet. App. June 23, 1999).  This issue 
is, therefore, being remanded to the RO for the issuance of a 
statement of the case.

The issues of entitlement to a disability rating in excess of 
50 percent for PTSD and entitlement to an effective date prior to 
January 18, 1995, for the assignment of the 50 percent rating 
will be addressed in the remand portion of this decision.


FINDING OF FACT

The claims of entitlement to service connection for hearing loss 
and tinnitus are not supported by competent medical evidence 
showing that the hearing loss and tinnitus are related to an in-
service disease or injury.


CONCLUSION OF LAW

The claims of entitlement to service connection for hearing loss 
and tinnitus are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on entry into 
active service in October 1966, audiometric testing revealed 
puretone decibel thresholds within normal limits at the 
frequencies of 500 to 2000 Hertz in both ears and puretone 
thresholds of 50 decibels in the right ear and 55 decibels in the 
left ear at the frequency of 4000 Hertz.  (The American Standards 
Association measurement units for hearing acuity in effect 
through October 31, 1967, have been converted to International 
Standards Organization units for comparative purposes).  He was 
given a limited profile for hearing loss on his entrance into 
service.  See McIntosh v. Brown, 4 Vet. App. 553 (1993).

The service medical records make no reference to any complaints 
or clinical findings pertaining to a hearing loss or tinnitus 
during service.  The report of the veteran's October 1969 
separation examination indicates that his hearing acuity was 
within normal limits at all measured frequencies, with puretone 
thresholds at the frequency of 4000 Hertz of 10 decibels in the 
right ear and 15 decibels in the left ear.

In October 1969 and November 1987 the veteran claimed entitlement 
to service connection for other disorders, but he made no 
reference to hearing loss or tinnitus.  The report of a February 
1970 VA medical examination shows that the ears were normal, and 
that no hearing loss was found.

A January 1992 VA hospital summary indicates that during the 
hospitalization the veteran underwent audiometric testing, which 
revealed normal hearing through 2000 Hertz with a precipitous to 
moderately severe drop to profound levels, bilaterally.  The 
specific puretone decibels thresholds found during the 
audiometric testing were not included in the hospital summary.

VA treatment records indicate that in June 1994 the veteran 
complained of having decreased hearing for several years.

The report of a February 1995 VA audiometric examination shows 
that the veteran complained of constant ringing in his ears, and 
he reported having worked around loud noise, including aircraft 
and heavy equipment, while in service.  The audiometric testing 
revealed puretone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
70
90
LEFT
15
15
25
65
80

Speech audiometry revealed speech recognition ability of 
80 percent in both ears.  

With the exception of the historical reference to noise exposure 
in service, the medical evidence provides no etiology for the 
hearing loss or reported tinnitus.

II.  Law and Regulations

The threshold question that must be resolved with regard to the 
claims is whether the veteran has presented evidence that the 
claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 118 S.Ct. 2348 (1998).  A well grounded claim is a 
plausible claim, meaning a claim that appears to be meritorious 
on its own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of the 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

In order for a claim for service connection to be well grounded, 
there must be a medical diagnosis of a current disability, 
medical or lay evidence of the incurrence of a disease or injury 
in service, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  Alternatively, the second and third 
elements can be satisfied by evidence showing that a disorder was 
noted during service or any applicable presumptive period, 
evidence of post-service continuity of symptomatology, and 
medical or, in some circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  In addition, if the claim for service connection 
pertains to a disease rather than the residuals of an injury, a 
well-grounded claim can be established by evidence showing a 
chronic disease in service or during any applicable presumptive 
period and present disability from that disease.  See Savage v. 
Gober, 10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if the 
determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence is generally required to 
make the claim well grounded.  See Grottveit, 5 Vet. App. at 93.  
A lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage, 10 
Vet. App. at 496.  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show the 
incurrence of a disease or injury in service and continuity of 
the disorder following service.  Medical evidence is required, 
however, to show a relationship between the current medical 
diagnosis and the continuing symptomatology.  See Clyburn v. 
West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his claim is 
well grounded, VA is under no duty to assist him in any further 
development of the claim.  See Schroeder v. West, 12 Vet. App. 
184 (1999).  VA may, however, dependent on the facts of the case, 
have a duty to notify him of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify him 
of the evidence needed to support his claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The 
determination of whether the veteran has a ratable hearing loss 
is governed by 38 C.F.R. § 3.385, which states that hearing loss 
shall be considered a disability when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

The Board has reviewed the evidence of record and finds that the 
claims of entitlement to service connection for hearing loss and 
tinnitus are not well grounded.  Although the medical evidence 
shows that the veteran currently has a hearing loss disability as 
defined in 38 C.F.R. § 3.385 and tinnitus, there is no competent 
evidence of record showing the incurrence or aggravation of 
hearing loss or tinnitus during service, or that the current 
diagnoses are related to an in-service disease or injury.  
Caluza, 7 Vet. App. at 506.

The service medical records show that the veteran had a hearing 
loss disability as defined in 38 C.F.R. § 3.385 on entry onto 
active duty.  On separation from service, however, his hearing 
was found to be within normal limits.  The Board notes that the 
existence of a ratable increase in disability at separation from 
service would be evidence of aggravation of a pre-existing 
hearing loss.  Hensley, 5 Vet. App. at 163.  In the veteran's 
case, the reverse occurred.  Although the absence of a ratable 
increase at separation from service does not preclude a finding 
of aggravation, Hensley, 5 Vet. App. at 163, the veteran has not 
submitted any evidence, lay or medical, showing that he had a 
hearing loss during service.  See Maxson v. West, No. 97-1683, 
slip op. at 9 (U.S. Vet. App. July 6, 1999).  The Board finds, 
therefore, that evidence showing the incurrence of hearing loss 
during service has not been submitted.  In addition, the service 
medical records do not document any complaints of tinnitus during 
service, and the veteran has not provided any lay evidence of 
such an occurrence.  Savage, 10 Vet. App. at 496.

Although the veteran claims that his hearing loss and tinnitus 
are related to service, his assertions are not probative because 
he is not competent to provide evidence of the etiology of a 
medical disorder.  Grottveit, 5 Vet. App. at 93.  The audiologist 
in February 1995 noted that the veteran reported having been 
exposed to loud noise during service, but did not provide an 
opinion that the current hearing loss was related to that claimed 
noise exposure.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence of etiology).  

The Board has determined that the veteran has not submitted 
competent medical evidence showing a nexus between the currently 
diagnosed hearing loss and tinnitus and an in-service disease or 
injury, and that the claims of entitlement to service connection 
for hearing loss and tinnitus are not well grounded.  See Wade v. 
West, 11 Vet. App. 302 (1998) (in the absence of competent 
medical evidence of a nexus between the in-service disease or 
injury and the current disability, the claim is not well 
grounded).


ORDER

The claims of entitlement to service connection for hearing loss 
and tinnitus are denied.



REMAND

The medical evidence shows that the veteran has been hospitalized 
on several occasions and that he received ongoing psychiatric 
treatment from VA medical facilities since at least December 
1987.  In addition to PTSD, his psychiatric symptoms have been 
diagnosed as chronic cocaine dependence, major depression, 
dysthymia, a borderline personality disorder, a narcissistic 
personality disorder, and a personality disorder not otherwise 
specified.  The psychiatric symptomatology that is due to cocaine 
dependence cannot be considered in determining the appropriate 
rating for the service-connected PTSD.  38 U.S.C.A. § 1110; 
Barela v. West, 11 Vet. App. 280 (1998); 38 C.F.R. § 3.1(m); 
VAOPGCPREC 7-99.  In addition, the psychiatric symptomatology 
that is due to a personality disorder cannot be considered in 
evaluating the severity of PTSD.  Carpenter v. Brown, 8 Vet. App. 
240 (1995); 38 C.F.R. § 3.303(c).  The medical evidence does not 
show whether the depression and/or dysthymia are related to the 
PTSD.

The evidence indicates that the veteran was last gainfully 
employed in 1985, and that his psychiatric symptoms have 
prevented him from maintaining gainful employment.  It is not 
clear from the evidence of record, however, to what extent the 
symptoms of PTSD, separately and distinctly from those of the 
nonservice-connected disorders, affect his social and industrial 
functioning.  Based on the evidence indicating that he is 
unemployable, VA may be required to determine whether he is 
entitled to a total disability rating based on individual 
unemployability.  See Norris v. West, No. 97-347, slip op. at 11 
(U.S. Vet. App. June 9, 1999).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of the claim.  The effective 
date of an award of increased compensation shall be the earliest 
date at which it is ascertainable that an increase in disability 
has occurred, if the claim for an increased rating is received 
within one year from such date, otherwise the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  
The phrase "otherwise, date of receipt of claim" applies only 
if a factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased rating.  
Harper v. Brown, 10 Vet. App. 125 (1997).

In an August 1993 rating decision the RO denied entitlement to a 
disability rating in excess of 10 percent for PTSD.  The veteran 
did not appeal that decision, but in December 1993 he again 
claimed entitlement to an increased rating.  The December 1993 
claim was not adjudicated by the RO, and in January 1995 the 
veteran again claimed entitlement to an increased rating.  In the 
June 1995 decision on appeal the RO increased the disability 
rating and assigned an effective date of January 18, 1995, based 
on the claim filed at that time.  Because of the unadjudicated 
claim filed in December 1993, the veteran is potentially entitled 
to an effective date in December 1992 for the increased rating.  
See Swanson v. West, No. 95-1082, slip op. at 9 (U.S. Vet. App. 
June 23, 1999) (in determining the appropriate effective date VA 
must consider all of the evidence of record, including evidence 
that precedes a prior final decision); 38 C.F.R. § 3.400(o); 
VAOPGCPREC 12-98.

The appropriate effective date is dependent upon at what point in 
time it is factually ascertainable that an increase in disability 
due to PTSD occurred.  As previously stated, the VA treatment 
records document the veteran's psychiatric symptoms, but do not 
distinguish the symptoms of PTSD from the nonservice-connected 
disorders.  The veteran was provided VA psychiatric examinations 
in February 1994, October 1996, and May 1998, but the examiners 
were not asked to assess the veteran's social and industrial 
functioning due to PTSD independently of the nonservice-connected 
symptoms.  The Board finds, therefore, that an additional 
examination is required in order to determine whether an 
increased rating is warranted, and to determine the appropriate 
effective date for the 30 and 50 percent ratings previously 
assigned.

Effective November 7, 1996, during the pendency of this appeal, 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4, was amended with regard to rating mental 
disabilities.  Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52695 (1996) (to be codified at 38 C.F.R. 
Part 4).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of the 
version more favorable to him.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In September 1995 the veteran was provided a statement of the 
case pertaining to an increased rating for PTSD and an earlier 
effective date for the 30 percent rating.  Although the RO 
undertook extensive development in conjunction with the veteran's 
appeal, including additional VA psychiatric examinations, the 
veteran has not been provided a supplemental statement of the 
case that incorporates the subsequent adjudicative actions or the 
additional evidence.  See Austin v. Brown, 
6 Vet. App. 547 (1994); 38 C.F.R. § 19.31.  In addition, he has 
not been provided the revised regulations pertaining to the 
evaluation of psychiatric disabilities, nor has the RO considered 
the revised regulations in determining the veteran's entitlement 
to an increased rating.  Bernard v Brown, 4 Vet. App. 384 (1993).

The evidence in the case file also indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration due to PTSD.  A copy of the SSA decision, as well 
as the medical evidence relied upon in reaching that decision, 
may be relevant to the issue on appeal, and should be considered 
by the Board in determining the merits of the appeal.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure full 
compliance with due process requirements, these issues are 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since March 1998.  After securing 
any necessary release, the RO should obtain 
copies of such records that are not in 
file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.

3.  The veteran should be afforded a VA 
psychiatric examination, including a social 
and industrial survey, for the purpose of 
evaluating the etiology and severity of his 
psychiatric symptomatology.  The claims 
file and a copy of this remand must be 
provided to the examiner, and the 
evaluation must include a review of the 
veteran's psychiatric history contained 
in the claims file.  The examination 
should also include any diagnostic studies 
or procedures, such as psychological 
testing, that are deemed necessary for an 
accurate assessment. 

The examiner should provide a complete 
description of the history of the 
psychiatric disorders and the current 
symptomatology, and provide a comprehensive 
diagnosis of any psychiatric pathology.  If 
depression or dysthymia is diagnosed, the 
examiner should provide an opinion on 
whether that disorder is etiologically 
related to PTSD.  

The examiner should also provide a complete 
description of the effect of the 
psychiatric symptomatology on the veteran's 
social and industrial functioning, 
including an assessment of his daily 
activities and a Global Assessment of 
Functioning (GAF) score, as well as an 
explanation for the GAF score.

The examiner should also provide an opinion 
on whether any limitations in social and 
industrial functioning are due to the 
service-connected PTSD, or to a nonservice-
connected psychiatric disorder, including 
cocaine dependence or a personality 
disorder, and quantify the extent of his 
disability that is attributed to the PTSD 
as opposed to the nonservice-connected 
disorders.  If it would aid the examiner in 
distinguishing the symptoms of the 
nonservice-connected disorders, he/she can 
provide a GAF score based on the PTSD 
symptomatology alone.  The examiner should 
provide an opinion on whether the PTSD 
symptomatology, exclusive of the 
nonservice-connected symptomatology, 
renders the veteran unemployable.  If the 
functional limitations imposed by the 
nonservice-connected psychiatric disorders 
cannot be distinguished, the examiner 
should so state.

In addition to an assessment of the 
veteran's current social and industrial 
functioning, the examiner should review the 
medical evidence in the case file and 
provide an opinion on the severity of the 
psychiatric symptoms attributable to PTSD 
from December 1992 through January 1995.  
In providing this opinion for the 
retroactive period the examiner should 
quantify the extent of the veteran's 
disability that was attributed to the PTSD, 
as opposed to the nonservice-connected 
disorders, as shown above.  The examiner 
should provide the rationale for all 
opinions given.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions are 
in complete compliance with the directives 
of this remand and, if they are not, the RO 
should take corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues of entitlement to a 
disability rating in excess of 50 percent 
for PTSD, including an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b), 
and an earlier effective date for the 30 
and 50 percent ratings.  In re-adjudicating 
the issue of a higher rating for PTSD, the 
RO should consider the revision to the 
Rating Schedule that became effective in 
November 1996 and apply the rating criteria 
that is more favorable to the veteran.  
Karnas, 1 Vet. App. at 308.  If the 
evidence requested above results in a 
finding that the veteran meets the 
percentage requirements of 38 C.F.R. 
§ 4.16, the RO should determine whether the 
veteran is entitled to a total disability 
rating based on individual unemployability.  
In determining the appropriate effective 
date, the RO should review the medical 
evidence in light of the unadjudicated 
December 1993 claim.

6.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes all of the evidence and 
adjudicative actions taken since the 
statement of the case was issued.  The 
supplemental statement of the case should 
also include the change in the rating 
criteria for psychiatric disorders that 
became effective in November 1996.  
Following the issuance of the supplemental 
statement of the case, the veteran and his 
representative should be given the 
opportunity to submit evidence and 
arguments in response.  Austin, 
6 Vet. App. at 547.

7.  In accordance with 38 C.F.R. § 19.26, 
the RO should re-examine the veteran's 
claim for service connection based on Agent 
Orange exposure and provide the veteran and 
his representative a statement of the case 
pertaining to that issue.  They should then 
be allowed the opportunity to submit a 
substantive appeal.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	N. W. Fabian
Acting Member, Board of Veterans' Appeals

 

